IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31358
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL CAULFIELD, also known as
Big Mike,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CR-253-9-N
                        --------------------
                           August 20, 2002

Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Caulfield appeals his conviction and sentence for

conspiracy to possess a specified range of cocaine hydrochloride

and crack cocaine, distribution of crack cocaine, and use of a

communications facility in furtherance of a drug offense.     He

contends that the Government improperly commented on his right to

testify.   As Caulfield did not object to the Government’s comment

in the district court, review is for plain error.      United States

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31358
                               -2-

v. Zanabria, 74 F.3d 590, 592 (5th Cir. 1996).    Caulfield has not

shown that the prosecutor’s “manifest intent” was to comment on

Caulfield’s failure to testify or that the jury “naturally and

necessarily” interpreted the comment as such.     See United States

v. Collins, 972 F.2d 1385, 1406 (5th Cir. 1992)(internal

quotations and citation omitted).

     Caulfield asserts that the district court erred in admitting

a lay witness to give opinion testimony.    He has not shown that

the district court abused its discretion in allowing the case

agent to testify about the unique methods of operation that are

common to drug traffickers.   FED. R. EVID. 701; United States v.

Washington, 44 F.3d 1271, 1282-83 (5th Cir. 1995).

     Caulfield maintains that the district court’s use at

sentencing of a quantity near the top of the range of crack

cocaine found by the jury violated due process.    As his sentence

did not exceed the statutory maximum, there was no violation of

Apprendi v. New Jersey, 530 U.S. 466 (2000).     The district

court’s decision to use 49 grams of crack cocaine for sentencing

purposes was not clear error.     See United States v. McWaine, 290

F.3d 269, 273 (5th Cir. 2002).

     Caulfield also asserts that the district court erred in

giving him the same sentence for the conspiracy count and the

distribution count because the distribution count necessarily

involved a lower drug quantity.    As he did not object to this

sentence, review is for plain error.     United States v. Rodriguez,
                           No. 01-31358
                                -3-

15 F.3d 408, 418 (5th Cir. 1994).   He has not shown that the

district court plainly erred in imposing the sentence for

distribution.   See U.S.S.G. §§ 3D1.2(b), 3D1.3(a).   Caulfield’s

convictions and sentences are AFFIRMED.